                Case 20-10755-BLS       Doc 6-1    Filed 04/05/20    Page 1 of 1




                                            Exhibit A

                                   (Schedule of Bank Accounts)


            Bank Name       Last 4 Digits           Debtor               Balance


          First National    9216             Corvus Airlines, Inc.   $980,164.01
          Bank of
                            9126             Corvus Airlines, Inc.   $3,964.76
          Alaska
                            5870             Corvus Airlines, Inc.   $0.00
                            1044             Hageland Aviation       $0.00
                                             Services, Inc.
                            6513             Corvus Airlines, Inc.   $64,462.33
                            2343             Corvus Airlines, Inc.   $7,091.16
                            3002             Corvus Airlines, Inc.   $0.00
                            6133             HoTH, Inc.              $0.00
                            9213             Hageland Aviation       $137.10
                                             Services, Inc.
                            2457             Hageland Aviation       $0.00
                                             Services, Inc.
                            7297             JJM, Inc.               $0.00
                            8213             Ravn Air Group, Inc.    $0.00
                            9617             Peninsula Aviation      $0.00
                                             Services, Inc.
          Wells Fargo       4725             HoTH, Inc.              $52,284.21
                            3665             HoTH, Inc.              $6,267.41
          US Bank           7782             Corvus Airlines, Inc.   $25,778.58
                            2945             Peninsula Aviation      $0.79
                                             Services, Inc.




146484.01600/123050704v.4
